Name: Commission Regulation (EC) No 408/2000 of 23 February 2000 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 1999 marketing year
 Type: Regulation
 Subject Matter: economic policy;  animal product;  accounting;  regions and regional policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R0408Commission Regulation (EC) No 408/2000 of 23 February 2000 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 1999 marketing year Official Journal L 051 , 24/02/2000 P. 0013 - 0014COMMISSION REGULATION (EC) No 408/2000of 23 February 2000determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 1999 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 5(6) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(2), as last amended by Regulation (EC) No 1257/1999(3), and in particular Article 13 thereof,Whereas:(1) Article 5(1) and (5) of Regulation (EC) No 2467/98 provides for the grant of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat. Those areas are defined in Annex I to Regulation (EC) No 2467/98 and in Article 1 of Commission Regulation (EC) No 2738/1999 of 21 December 1999 determining the mountain areas in which the premium for goatmeat producers is granted(4).(2) Pursuant to Article 5(6) of Regulation (EC) No 2467/98, the Member States were authorised by Commission Regulation (EC) No 1163/1999(5) to pay an initial advance and by Commission Regulation (EC) No 2163/1999(6) to pay a second advance to sheepmeat and goatmeat producers. The definitive premiums to be paid in respect of the 1999 marketing year must thus be fixed.(3) Pursuant to Article 5(2) of Regulation (EC) No 2467/98, the premium payable to producers of heavy lambs in respect of the 1999 marketing year is obtained by multiplying the loss of income by a coefficient expressing the annual average production of heavy lamb meat per ewe producing these lambs, expressed per 100 kg of carcass weight. In accordance with the abovementioned Regulation, the premium per ewe for producers of light lambs and per female of the caprine species should be 80 % of the premium for producers of heavy lambs.(4) Pursuant to Article 13 of Regulation (EC) No 2467/98, the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 13(2) of that Regulation. That coefficient is fixed at 7 % by Article 13(4) of the said Regulation.(5) It is opportune to foresee that the aid provided for in Council Regulation (EEC) No 1323/90 of 14 May 1990 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community(7), as last amended by Regulation (EC) No 193/98(8), or the balance of this aid, resulting from the application of Article 4 of Regulation (EC) No 1163/1999, should be granted before a certain date and under what conditions.(6) Regulation (EEC) No 1601/92 provides for the application of specific measures relating to agricultural production in the Canary Islands. Those measures entail the grant of a supplement to the premium payable to producers of light lambs and she goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EC) No 2467/98. Those conditions provide for Spain to be authorised to pay the supplement to the premium.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1It is hereby noted that the difference between the basic price less the impact of the coefficient provided for in Article 13(2) of Regulation (EC) No 2467/98 and the Community market price during the 1999 marketing year was EUR 138,169 per 100 kilograms.Article 2The coefficient provided for in Article 5(2) of Regulation (EC) No 2467/98 is hereby fixed at 15,69 kilograms.Article 31. The premium payable per ewe in respect of the 1999 marketing year shall be as follows:- producers of heavy lambs: EUR 21,679,- producers of light lambs: EUR 17,343.2. The premium payable per female of the caprine species and per region in areas listed in Annex I to Regulation (EC) No 2467/98 and in Article 1 of Regulation (EC) No 2738/1999 in respect of the 1999 marketing year is EUR 17,343.Article 4The specific aid which the Member States are authorised to pay to producers of sheepmeat and goatmeat in less-favoured areas pursuant to Article 1(1) of Regulation (EEC) No 1323/90, within the limits and at the rates provided for in Article 5(7) and the second indent of the second subparagraph of Article 5(8) of Regulation (EC) No 2467/98 or, should it be the case, the balance of this aid, in the event of Article 4 of Regulation (EC) No 1163/1999 being applied, shall be paid before 15 October 2000.Article 5Pursuant to Article 13(3) of Regulation (EEC) No 1601/92, the supplement to the premium for the 1999 marketing year to be granted to producers of light lambs and she-goats located in the Canary Islands, within the limits and at the rates provided for in Article 5(7) and the second indent of the second subparagraph of Article 5(8) of Regulation (EC) No 2467/98 shall be as follows:- EUR 5 per ewe in the case of producers as referred to in Article 5(3) of that Regulation,- EUR 5 per she-goat in the case of producers as referred to in Article 5(5) of that Regulation.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 173, 27.6.1992, p. 13.(3) OJ L 160, 26.6.1999, p. 80.(4) OJ L 328, 22.12.1999, p. 59.(5) OJ L 140, 3.6.1999, p. 20.(6) OJ L 265, 13.10.1999, p. 18.(7) OJ L 132, 23.5.1990, p. 17.(8) OJ L 20, 27.1.1998, p. 18.